Title: To George Washington from Henry Jackson, 3 August 1782
From: Jackson, Henry
To: Washington, George


                  
                     Sir
                     Camp Dobbs Ferry Augt 3. 1782
                  
                  This morning a Flag arrived from New York, with the inclosed Letters for your Excellency.
                  in the Flag came up William Blake Esqr with a desire to proceed immediately to Philadelphia—as he had no other permission than the inclosed certificate from the Honbe Henry Lawrence Esqr I could not (agreeable to my instructions) permit him to Land, & therefore order’d him to return back in the Flag—he is very anxious to come out, & he requests permission from your Excellency for that purpose. I have the Honor to be with the greatest respect Your Excellencies most obt Hume servant
                  
                     Henry Jackson Colo.
                     Comdr Dobbs Ferry
                  
               